Citation Nr: 0840257	
Decision Date: 11/21/08    Archive Date: 11/25/08	

DOCKET NO.  98-16 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VAROs in 
Huntington, West Virginia, and Houston, Texas.  The case was 
previously before the Board in August 2003 at which time it 
was determined that the veteran had submitted new and 
material evidence sufficient to reopen a previously denied 
claim of entitlement to service connection for PTSD.  The 
Board then remanded the case for further development with 
regard to the claims of service connection for PTSD and for a 
major depressive disorder.  

Additional evidence was developed and in a decision dated in 
May 2005, service connection for a major depressive disorder 
was denied.  The issue of the veteran's entitlement to 
service connection for PTSD was remanded for more 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.  

A review of the record reveals that in March 2003 a hearing 
was held with an Acting Veterans Law Judge.  That individual 
is no longer employed by the Board.  The veteran was informed 
of this by letter dated in October 2008.  He was advised that 
he could testify at another hearing should he so desire.  
However, in a communication dated that month, the veteran 
stated that he did not wish to appear at a hearing.  He asked 
that the case be considered based on the evidence of record.  


FINDING OF FACT

The veteran does not have PTSD attributable to his 
experiences during active service.  




CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156a, 3.159, and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the evidence of record reveals there has been 
essential compliance with the mandates of the VCAA.  The case 
has been in appellate status for several years already, and 
there have been a number of communications between VA and the 
veteran during that time frame.  At the March 2003 hearing, 
the veteran was apprised of the VCAA and was asked to 
identify evidence supportive of his claim.  The Board's 
remand in August 2003 provided guidance pertaining to the 
evidence and information necessary to substantiate the claim.  
In August 2005 he was sent a letter asking him to provide 
more specific details regarding any stressful service 
incidents.  He was to provide the location and approximate 
time of the stressful event or incident in question, in 
particular, the reported fire in the steam room of his ship.  
The Board notes that the veteran was not informed of the type 
of evidence necessary to establish an effective date for the 
award of service connection or the evaluation of a disability 
once service connection is assigned.  However, despite this, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993) (when the Board addresses a question 
that has not been addressed by the originating agency, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
service connection for PTSD is not established, the matters 
of determining the elements of a disability rating and an 
effective date are moot.  

The Board is aware that any error by VA in providing notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and once an error is identified as 
to the notice elements, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  Sanders v. Nicholson, 487 Fed. 3d 881 (Fed. Cir. 
2007).  

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  Due to this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  (1) 
that any defect was procured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  However, since service connection is not established in 
this case, as indicated above, the question of determining 
the questions of a disability rating to be assigned and an 
effective date is moot.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He has been provided every 
opportunity to submit evidence and argument in support of his 
claim and respond to VA notices.  He has had the opportunity 
to provide testimony in his own behalf at a hearing.  The 
Board also notes that he is represented by a highly qualified 
service organization.  Accordingly, the Board finds no useful 
purpose would be served unless in once again remanding the 
matter.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999), 
vacated on other grounds sub nom, Winters v. Gober, 219 F. 3d 
1373 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 510-
516 (1991) (strict adherence to the requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence against a claim; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit going to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit going to the claimant are to be avoided).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence to 
support his claim.  He was afforded the opportunity to give 
testimony before the Board by way of a personal hearing held 
in March 2003.  A transcript of the proceedings is of record 
and has been reviewed.  Additionally, following the Board's 
remand in 2005, the veteran was afforded an examination with 
regard to his claim for service connection for PTSD in 
May 2007.  The report of the examination is of record.  Also, 
information was obtained from the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formally known as 
the Center for Research of Unit Records).  

In view of the above, the Board finds that VA has complied 
with the duties to notify and assist with the provisions of 
the VCAA.  

Pertinent Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identity the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, such doubt in resolving each 
such issue shall be given to the veteran.  38 C.F.R. § 3.102.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between any current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); 
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  




Factual Background and Analysis

The Board thoroughly reviewed all the evidence in the claims 
folders.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss in detail all the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).   
The analysis below focuses on the most salient and relevant 
evidence, and what this evidence shows, or fails to show, on 
the claim.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.   See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

The Board notes that as a lay person, the veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as whether there is a causal relationship of 
any sort between any current disability and his active 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).  

A review of the medical evidence of record reveals varying 
psychiatric diagnoses, to include rule out PTSD.  The 
veteran's principal psychiatric disorder has been diagnosed 
as a major depressive disorder, described by a VA 
psychiatrist in May 2007 as in partial remission at that 
time.  After a careful review of the evidence of record, 
including the report of the VA psychiatric examination 
accorded the veteran in May 2007 and a communication from the 
Center for Unit Records Research (now the JSRRC), the Board 
finds that the evidence is against the award of service 
connection for PTSD.  

At a video conference hearing with the Acting Veterans Law 
Judge in March 2003, the veteran testified that while serving 
off the coast of Vietnam, his ship was fired on by enemy 
torpedoes.  He also claimed to have recollections of one 
occasion when his ship was in Hong Kong or the Philippines 
and "the steam line blew up down in the engine room and that 
put a fright real bad."  (Transcript, page 6).  

The veteran's service personnel records show that he served 
in the Navy as an enlisted fireman aboard the U.S.S. Procyon 
(AF-61), a refrigeration supply ship.  

The medical evidence of record includes a discharge summary 
pertaining to the hospitalization of the veteran in 
October 1985 for treatment and evaluation of "depression."  
The veteran stated that he began having problems with 
drinking for the past several years.  He reported that his 
wife worked and supported the family, including himself and 
he claimed that as a result, he felt guilty, depressed, and 
unmotivated to do things.  He also slept a lot and lost 
interest in activities.  He stated he had been given various 
medications, but stopped them all because it did not seem to 
help.  He added that he had been convicted of robbery several 
years previously and had been put on probation, and had five 
years remaining on his probation.  Hospital course was 
uneventful.  The diagnoses included alcohol dependency and 
alcohol rehabilitation.  

Additional post service medical evidence shows treatment and 
evaluation for depression and related symptoms in the years 
thereafter, primarily since the mid-1990's.  The evidence 
includes the report of a psychological evaluation done in 
December 1999 by a private psychologist, to the effect that 
he evaluated the veteran for the Texas Rehabilitation 
Commission Disability Determination Services.  The veteran 
complained to him of a history of depression since the late 
1960's when in the Navy.  He reported difficulty sleeping, 
psychomotor retardation, and dysthymic mood.  He maintained 
minimum contact with others.  He also tended to be suspicious 
and paranoid about the intentions of others, symptoms that he 
claimed were attributable to his days in the military.  He 
also attributed his depression to his experiences in the 
Navy.  He stated that it was a very stressful time for him 
and recalled that he was often called to general quarters 
during action and was constantly afraid of the ship being 
sunk and his being unable to swim.  It was related VA last 
hospitalized him for recurrent depression in September 1994 
for suicidal ideation and verbalizations.  He reported he had 
been hospitalized previously, once in 1982 and again in 1988.  

Following examination, the Axis I diagnoses included:  Major 
depressive disorder, recurrent, moderate, with melancholic 
features; mood disorder, due to hypothyroidism; mathematics 
disorder; rule out PTSD.  Psychosocial stressors were given 
as problems with primary support group (divorce); problems 
related to his social environment (inadequate social 
support); educational problems (academic difficulties); 
occupational problems (unemployment); economic problems 
(extreme property, inadequate finances, and insufficient 
welfare support).  

The veteran was accorded a comprehensive psychiatric 
examination by VA in June 1004.  Psychological testing was 
administered.  The veteran stated that he became depressed in 
1982, but he identified no precipitant cause.  He indicated 
that around that time he began having nightmares in which he 
dreamed of falling off high places, or being occasionally 
chased by dogs.  He stated he could not sleep because of 
nightmares and he could not eat because of the lack of 
appetite.  He also said that he felt sad and withdrawn and 
did not want to be around crowds.  He reported three 
hospitalizations throughout his life and he stated he did not 
feel as though they had helped him at all.  He believed his 
current depression was about the same at the present time as 
it was back in 1982.  When asked to explain how his military 
service related to his depressive symptoms, he stated that he 
could not explain the link, other than "worrying the ship 
would break in two, and that he did not know how to swim."  
He did not identify any other link between the two 
circumstances.  He added that between his discharge from 
service in 1968 and 1982, he had had no significant 
depressive symptoms.  

Clinical findings were recorded and he was given an Axis I 
diagnosis of recurrent major depressive disorder, described 
as being in partial remission with the use of medications.  
The Axis II diagnosis was deferred.  The examining 
psychologist opined that it "is not at least as likely as 
not" that the major depressive disorder was etiologically 
linked to the veteran's military service.  

Of record is a March 2007 communication from the JSRRC.  It 
reflected that the 1967 history submitted by the U.S.S. 
Procyon documented that the ship spent time off the coast of 
Vietnam.  The history revealed that in May 1967, the ship 
blew a gasket on a guarding valve on the main engine.  The 
ship was dead in the water for eight hours while emergency 
repairs were completed.  

The veteran was accorded a psychiatric examination by VA in 
May 2007.  The claims file was reviewed by the examiner.  
Reference was made to previous examinations, one being in 
July 2001 at which time a diagnosis was made of major 
depressive disorder and the aforementioned one done in 
June 2004 at which time the veteran was again diagnosed with 
a major depressive disorder.  The veteran was asked about his 
stressor situation with regard to his claim for service 
connection for PTSD.  He indicated that he was told his ship 
was an old Merchant Marine ship "it was like it was split in 
half because it was old.  I never learned to swim and I have 
nightmares about falling off a ship and drowning.  Every time 
they sounded at the general quarters, they got afraid the 
ship got blown up."  He added that at one time the ship was 
not supposed to get fired upon, but there was a torpedo 
coming toward it.  When asked what happened to the torpedo, 
he said "I think it was blowed up."  And then went on to say 
that when he was in basic training he was in a gas mask in a 
building that was on fire and they had to make their way out 
as part of the training.  He also mentioned taking rifles and 
disassembling them and crawling under barbed wire with 
ammunition coming at him as being stressful for him.  He 
added that when he first was on the ship he had been told he 
could choose whatever he wanted to do, but when he got there 
he was picked to be a boilermaker.  After about two years, he 
was put on deck and he did not like that because he had a 
fear of falling over.  The examiner noted this stressor was 
not the one that was included in the claims file.  The 
stressor verified by the RO was a specific situation which 
occurred in 1967 when the main steam line erupted on a boiler 
tender.  The examiner noted that event had been verified, but 
stated that the veteran did not mention that in all his 
reported stressors.  The examiner referred to the service 
records having a notation that the veteran required constant 
supervision and did not like to get dirty.  He was reported 
to do what he had to do and no more and was not always 
willing to follow orders.  In July 1968 he was absent from 
duty and was given extra duty for seven days as a result.  In 
June 1968 there was a notation that he had a bad habit of 
walking off his assigned duties.  

Reference was made to the psychological evaluation done by 
the private practitioner in July 1999.  Reference was also 
made to a statement from a psychiatrist who did an evaluation 
in April 1997.  The report itself was described by the 
examiner as "unreadable."  The examiner stated there were a 
few parts of the report that were clear enough to read and 
one indicated the veteran was given diagnoses of a major 
depressive disorder and PTSD.  The examiner indicated that 
"however, how he determined those diagnoses was not possible 
because the report is not readable."  

The examiner stated that the veteran's history revealed that 
he had been a patient at a mental health facility since about 
the 1980's.  He had consistently been diagnosed with a 
depressive disorder, usually major depressive disorder.  He 
was currently being seen there.  His therapist for many years 
had diagnosed him with a depressive disorder.  The therapist 
indicated there were no symptoms of PTSD.  He also had a 
history of alcohol abuse which was in self-reported 
remission.  

The veteran currently lived with a cousin where he had been 
for the past six months.  He paid her rent and bought his own 
groceries.  Prior to that he lived with a friend who became 
ill and had to move into a nursing home.  His cousin worked 
every day, and they went to church together.  He stated the 
people in church were very friendly and did not look at him 
like the people in the grocery store so he found being around 
them was comfortable.  He would occasionally take a bus 
across town to see his grandchildren.  He also sometimes went 
to a longshoreman's hall.  He also had a bicycle that he rode 
for exercise at times.  He was going to be divorced from his 
second wife in May 2007.  They had lived together for eight 
years and then got married in 2002, but the marriage only 
lasted for three months.  The veteran had three sons, but two 
had died.  The older son killed himself when he was 21.  The 
other son was 20 when he was killed in a high speed chase 
with another group.  This happened in 2000.  The remaining 
son lived in the general area and had two children, and these 
are the ones the veteran went to see occasionally.  He also 
had one stepdaughter and he said she was "the only daughter I 
have."  

Clinical findings were recorded.  An Axis I diagnosis was 
made of major depressive disorder in partial remission.  Axis 
IV notation was made of social isolation and suspiciousness.  

The examiner stated that the veteran did not "report a 
stressor that is consistent with that outlined in DSM-IV, in 
which there would be a situation involving actual or 
threatened death or injury.  The stressor that he reported 
was furthermore not consistent with the one that was included 
as verified by the regional office.  That is, when asked for 
a specific stressor for PTSD he did not report the one whose 
history had been verified by the regional office and the one 
that he has reported in the past.  Although he described 
having nightmares he did not include any other symptoms which 
are typically associated with PTSD.  His difficulty in crowds 
is not related to hypervigilence but to suspiciousness.  His 
symptoms are consistent with a history of depression which 
includes suspiciousness.  The psychological evaluation which 
had given him the diagnosis of PTSD did not delineate those 
criteria even though the diagnosis was given at the end of 
the report.  Furthermore, the treatment notes are 
consistently in regard to depressive symptoms, not PTSD.  
Those who have seen [the veteran] in an ongoing therapy 
setting are deemed to be the most accurate in assessing him.  
For all these reasons, [the veteran] was not given the 
diagnosis of PTSD because his report again did not meet 
criteria for that diagnosis. "

The Board finds the aforementioned opinion persuasive.  The 
examiner stated that the claims file was reviewed.  Specific 
reference was made to the veteran's medical history and the 
examiner noted that the treatment records pertained primarily 
to treatment and evaluation over the years primarily for 
symptoms related to depression, not to PTSD.  The examiner 
found that the veteran was not given a diagnosis of PTSD 
because he did not meet the criteria for such a diagnosis.  
In the absence of a current disability, service connection 
for the claimed disorder may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (the Court stated that 
"Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "in the absence of 
proof of the present disability there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  


In view of the foregoing, service connection for PTSD is 
denied.  


ORDER

Service connection for PTSD is denied.  


____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


